

117 HR 1688 : Native American Child Protection Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1688IN THE SENATE OF THE UNITED STATESMay 13, 2021Received; read twice and referred to the Committee on Indian AffairsAN ACTTo amend the Indian Child Protection and Family Violence Prevention Act.1.Short titleThis Act may be cited as the Native American Child Protection Act.2.Indian Child Protection and Family Violence Prevention Act AmendmentsThe Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3202 et seq.) is amended as follows:(1)By amending section 403(3)(A) (25 U.S.C. 3202(3)(A)) to read as follows:(A)in any case in which—(i)(I)a child is dead or exhibits evidence of skin bruising, bleeding, malnutrition, failure to thrive, burns, fracture of any bone, subdural hematoma, soft tissue swelling; and(II)such condition is not justifiably explained or may not be the product of an accidental occurrence; or(ii)a child is subjected to sexual assault, sexual molestation, sexual exploitation, sexual contact, or prostitution;.(2)In section 409 (25 U.S.C. 3208)—(A)in subsection (a)—(i)by striking The Secretary of Health and Human Services, acting through the Service and in cooperation with the Bureau and inserting The Service, in cooperation with the Bureau; and(ii)by striking sexual abuse and inserting abuse or neglect;(B)in subsection (b) through the end of the section, by striking Secretary of Health and Human Services each place it appears and inserting Service;(C)in subsection (b)(1), by inserting after Any Indian tribe or intertribal consortium the following: , on its own or in partnership with an urban Indian organization,;(D)in subsections (b)(2)(B) and (d), by striking such Secretary each place it appears and inserting the Service;(E)by amending subsection (c) to read as follows:(c)Culturally appropriate treatmentIn awarding grants under this section, the Service shall encourage the use of culturally appropriate treatment services and programs that respond to the unique cultural values, customs, and traditions of applicant Indian Tribes.;(F)in subsection (d)(2), by striking the Secretary and inserting the Service;(G)by redesignating subsection (e) as subsection (f);(H)by inserting after subsection (d) the following:(e)ReportNot later than 2 years after the date of the enactment of the Native American Child Protection Act, the Service shall submit a report to Congress on the award of grants under this section. The report shall contain—(1)a description of treatment and services for which grantees have used funds awarded under this section; and(2)any other information that the Service requires.; and(I)by amending subsection (f) (as so redesignated by subparagraph (G) of this paragraph), to read as follows:(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $30,000,000 for each of fiscal years 2022 through 2027..(3)In section 410 (25 U.S.C. 3209)—(A)in the heading—(i)by inserting National before Indian; and(ii)by striking Centers and inserting Center;(B)by amending subsections (a) and (b) to read as follows:(a)EstablishmentNot later than 1 year after the date of the enactment of the Native American Child Protection Act, the Secretary shall establish a National Indian Child Resource and Family Services Center.(b)ReportNot later than 2 years after the date of the enactment of the Native American Child Protection Act, the Secretary of the Interior, acting through the Bureau of Indian Affairs, shall submit a report to Congress on the status of the National Indian Child Resource and Family Services Center.;(C)in subsection (c)—(i)by striking Each and inserting The; and(ii)by striking multidisciplinary;(D)in subsection (d)—(i)in the text before paragraph (1), by striking Each and inserting The;(ii)in paragraph (1), by striking and inter-tribal consortia and inserting inter-tribal consortia, and urban Indian organizations;(iii)in paragraph (2), by inserting urban Indian organizations, after tribal organizations,;(iv)in paragraph (3)—(I)by inserting and technical assistance after training; and(II)by striking and to tribal organizations and inserting , Tribal organizations, and urban Indian organizations;(v)in paragraph (4)—(I)by inserting , State, after Federal; and(II)by striking and tribal and inserting Tribal, and urban Indian; and(vi)by amending paragraph (5) to read as follows:(5)develop model intergovernmental agreements between Tribes and States, and other materials that provide examples of how Federal, State, and Tribal governments can develop effective relationships and provide for maximum cooperation in the furtherance of prevention, investigation, treatment, and prosecution of incidents of family violence and child abuse and child neglect involving Indian children and families.; and(E)in subsection (e)—(i)in the heading, by striking Multidisciplinary team and inserting Team;(ii)in the text before paragraph (1), by striking Each multidisciplinary and inserting The; and(F)by amending subsections (f), (g), and (h) to read as follows:(f)Center advisory boardThe Secretary shall establish an advisory board to advise and assist the National Indian Child Resource and Family Services Center in carrying out its activities under this section. The advisory board shall consist of 12 members appointed by the Secretary from Indian Tribes, Tribal organizations, and urban Indian organizations with expertise in child abuse and child neglect. Members shall serve without compensation, but may be reimbursed for travel and other expenses while carrying out the duties of the board. The advisory board shall assist the Center in coordinating programs, identifying training and technical assistance materials, and developing intergovernmental agreements relating to family violence, child abuse, and child neglect.(g)Application of Indian Self-Determination Act to the CenterThe National Indian Child Resource and Family Services Center shall be subject to the provisions of the Indian Self-Determination Act. The Secretary may also contract for the operation of the Center with a nonprofit Indian organization governed by an Indian-controlled board of directors that have substantial experience in child abuse, child neglect, and family violence involving Indian children and families.(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2022 through 2027..(4)In section 411 (25 U.S.C. 3210)—(A)in subsection (d)—(i)in paragraph (1)—(I)in subparagraph (A), by striking abuse and child neglect and inserting abuse, neglect, or both;(II)in subparagraph (B), by striking and at the end; and(III)by inserting after subparagraph (C), the following:(D)development of agreements between Tribes, States, or private agencies on the coordination of child abuse and neglect prevention, investigation, and treatment services;(E)child protective services operational costs including transportation, risk and protective factors assessments, family engagement and kinship navigator services, and relative searches, criminal background checks for prospective placements, and home studies; and(F)development of a Tribal child protection or multidisciplinary team to assist in the prevention and investigation of child abuse and neglect;;(ii)in paragraph (2)—(I)in subparagraph (A), by inserting in culturally appropriate ways after incidents of family violence; and(II)in subparagraph (C), by inserting that may include culturally appropriate programs after training programs; and(iii)in paragraph (3)—(I)in subparagraph (A), by inserting and neglect after abuse; and(II)in subparagraph (B), by striking cases, to the extent practicable, and inserting and neglect cases;(B)in subsection (f)—(i)in paragraph (2), by striking develop, in consultation with Indian tribes, appropriate caseload standards and staffing requirements which are comparable to standards developed by the National Association of Social Work, the Child Welfare League of America and other professional associations in the field of social work and child welfare and inserting develop, not later than one year after the date of the enactment of the Native American Child Protection Act, in consultation with Indian Tribes, appropriate caseload standards and staffing requirements;(ii)in paragraph (3)(D), by striking sexual abuse and inserting abuse and neglect, high incidence of family violence;(iii)by amending paragraph (4) to read as follows:(4)The formula established pursuant to this subsection shall provide funding necessary to support not less than one child protective services or family violence caseworker, including fringe benefits and support costs, for each Indian Tribe.; and(iv)in paragraph (5), by striking tribes and inserting Indian Tribes;(C)by amending subsection (g) to read as follows:(g)ReportNot later than 2 years after the date of the enactment of the Native American Child Protection Act, the Secretary of the Interior, acting through the Bureau of Indian Affairs, shall submit a report to Congress on the award of grants under this section. The report shall contain—(1)a description of treatment and services for which grantees have used funds awarded under this section; and(2)any other information that the Secretary of the Interior requires.; and(D)by amending subsection (i) to read as follows:(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $60,000,000 for each of fiscal years 2022 through 2027..Passed the House of Representatives May 12, 2021.Cheryl L. Johnson,Clerk